
	

114 S2565 IS: Protecting Families Affected by Substance Abuse Act
U.S. Senate
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		S. 2565
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2016
			Mr. Grassley (for himself and Mr. McConnell) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend part B of title IV of the Social Security Act to reauthorize grants to assist children
			 affected by methamphetamine, opioid, or other substance abuse under the
			 promoting safe and stable families program.
	
	
		1.Short
 titleThis Act may be cited as the Protecting Families Affected by Substance Abuse Act.
		2.Reauthorization
			 of grants to assist children affected by methamphetamine, opioid, or other
			 substance
			 abuse
			(a)Reauthorization
 (1)Authorization of appropriationsSection 436(b)(5) of the Social Security Act (42 U.S.C. 629f(b)(5)) is amended by inserting In addition to any amount appropriated pursuant to section 436, there are authorized to be appropriated for awarding grants under section 437(f) $20,000,000 for each of fiscal years 2017 through 2021. after 2016..
 (2)Program authoritySection 437(f) of the Social Security Act (42 U.S.C. 629g(f)) is amended—
 (A)in paragraph (2)(B)— (i)in clause (i), by inserting and such State child welfare agency should coordinate to a reasonable degree with the State agency described in subparagraph (A)(ii) after partners; and
 (ii)in clause (iii), by inserting and the State agencies described in such clause (i) and (ii) should coordinate to a reasonable degree with each other in carrying out activities funded in whole or in part with funds provided through a grant awarded under this subsection after other State agency described in such clause (i) or (ii);
 (B)in paragraph (3)(A), by inserting and for each of fiscal years 2017 through 2021 after 2016; and
 (C)in paragraph (10), by striking each of fiscal years 2012 through 2016  and inserting any fiscal year. (3)Effective dateThe amendments made by this subsection take effect on October 1, 2016.
 (b)EvaluationsNot later than December 31, 2020, the Secretary of Health and Human Services shall evaluate the effectiveness of the grants awarded to regional partnerships under section 437(f) of the Social Security Act (42 U.S.C. 629g(f)) and shall publish a report regarding the results of each evaluation on the website of the Department of Health and Human Services. Each report required to be published under this subsection shall include—
 (1)an evaluation of the programs and activities conducted, and the services provided, with the grant funds awarded under such section;
 (2)an analysis of the regional partnerships awarded such grants that have, and have not, been successful in achieving the goals and outcomes specified in their grant applications and with respect to the performance indicators established by the Secretary under paragraph (8) of such section that are applicable to their grant awards; and
 (3)an analysis of the extent to which such grants have been successful in addressing the needs of families with methamphetamine, opioid, or other substance abuse problems who come to the attention of the child welfare system and in achieving the goals of child safety, permanence, and family stability.
				
